Citation Nr: 0614139	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for cervical strain, to 
include as secondary to service-connected right shoulder 
tendonitis with mild degenerative joint disease.

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1974 and from October 1978 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Board notes that, in his October 2003 notice of 
disagreement, the veteran expressed disagreement with the 
RO's determination regarding service connection for cervical 
strain, lumbosacral strain, sleep apnea, and hypertension, as 
well as the evaluation for service-connected right shoulder 
tendonitis.  However, in his February 2004 substantive 
appeal, the veteran limited his appeal to the issues of 
service connection for cervical and lumbosacral strain.  As 
such, the Board's review is limited to those issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

Review of the veteran's service medical records discloses 
that the veteran made numerous complaints about low back 
pain.  Acute low back strain was assessed in May 1973.  
Muscle strain is indicated in January 1978, and the veteran 
was prescribed physical therapy and assessed with low back 
pain secondary to strain.  A June 1979 treatment note shows 
an impression of muscle strain.  In October 1980 the veteran 
reported that he had trouble sitting due to back pain, and 
that it was an old injury.  Lumbar paraspinal muscle spasm 
was assessed in September 1982.  

With his October 2003 substantive appeal, the veteran 
submitted two lay statements.  One indicates that the author 
had known the veteran since November 1981, and that he had 
noted the veteran's problems with his low back at that time.  
He related that he had noticed that the problem continued 
with chronic back pain and that the veteran still had such 
pain.  Another statement indicated that the author had known 
the veteran since December 1986 and that they had worked 
together extensively.  He stated that it had become 
immediately apparent to him that the veteran suffered from 
chronic back pain, and that he had difficulty performing 
tasks that called for lifting of equipment weighing 
approximately 25 pounds.  

In light of the evidence of low back problems in service, and 
the lay evidence suggesting that the veteran had continued 
problems with his low back after service, the Board has 
concluded that the veteran should be afforded a VA 
examination to determine whether his currently claimed low 
back disability is related to his military service.

With respect to the veteran's claimed cervical strain, the 
Board notes that in his April 2002 claim, the veteran 
indicated that he sought service connection for his cervical 
spine as secondary to his service-connected right shoulder 
disability.  The VA examination should also include an 
evaluation of the veteran's cervical spine to determine 
whether any currently present cervical spine disorder is 
related to the veteran's service-connected right shoulder 
disability.

Finally, the veteran has indicted ongoing VA treatment from 
the Anchorage VA Medical Center.  Pertinent treatment records 
should be obtained and associated with the record prior to 
further review of the veteran's claims.

The veteran is informed that if he has any evidence of 
current lumbosacral and cervical strain, as well as any 
evidence relating those disorders to his service or any 
incident thereof, he should submit such evidence.

In light of the discussion above, the Board has concluded 
that additional notification under the VCAA is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The veteran should be given the 
appropriate amount of time to respond.

2.  The RO should obtain from the 
Anchorage VAMC all clinical records, and 
associate such records with the claims 
folder.

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and etiology of any currently 
present cervical spine or lumbosacral 
spine disorder.  A complete history 
should be elicited.  The examiner should 
identify all currently present disorders 
of the cervical and lumbosacral spine.  

With respect to each currently present 
disorder of the cervical spine, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disorder is related to the 
veteran's service-connected right 
shoulder disability, or any injury or 
disease in service.  

With respect to each currently present 
disorder of the lumbosacral spine, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disorder is related to or any 
injury or disease in service.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






